UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-1844


LATASHA LORRAINE ASKINS,

                       Plaintiff – Appellant,

          v.

STARTING POINT;   HEATHER   QUENAULT;   MARIA   ROUNDTREE;   LARRY
WISEBURN,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:12-cv-03547-RBH)


Submitted:   October 16, 2014              Decided:   October 20, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Latasha Lorraine Askins, Appellant Pro Se. Arthur Edward
Justice, Jr., Joseph Jakob Kennedy, TURNER PADGET GRAHAM &
LANEY, PA, Florence, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Latasha Lorraine Askins appeals the district court’s

order accepting the recommendation of the magistrate judge and

granting summary judgment in favor of the Appellees on Askins’

complaint alleging employment discrimination.                We have reviewed

the record and find no reversible error.             Accordingly, we affirm

for   the   reasons     stated   by   the    district     court.      Askins   v.

Starting Point, No. 4:12-cv-03547-RBH (D.S.C. Aug. 14, 2014).

We also deny Askins’ motion to assign counsel.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented    in   the   materials

before   this   court    and   argument     would   not   aid   the   decisional

process.



                                                                        AFFIRMED




                                       2